Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT (“Amendment”) is made effective on the date hereof to the
employment agreement dated as of July 1, 2003, as amended on October 30,
2006, December 31, 2008 and July 1, 2009 (the “Employment Agreement”), between
The Hain Celestial Group, Inc., a Delaware corporation (the “Company”), and
Irwin D. Simon (the “Executive”).

WHEREAS, Executive has been employed by the Company pursuant to the terms of the
Employment Agreement; and

WHEREAS, the parties desire to amend the Employment Agreement in accordance with
the provisions of Section 7(j) of the Agreement.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree to
amend the Agreement and supersede the provisions of the Agreement as follows:

1. The first sentence of Section 1 of the Employment Agreement is hereby amended
to change the phrase “June 30, 2012” to “June 30, 2017”.

2. Section 2 of the Employment Agreement is hereby amended to delete the last
sentence in its entirety and to insert the following: “Executive’s place of
employment shall be at the Company’s principal executive office in Melville, New
York until such time as the Company shall relocate to its new executive office
in Lake Success, New York which shall then be Executive’s place of employment.”

3. Section 3(a) of the Employment Agreement is hereby amended to delete the
first paragraph and chart in its entirety and to insert the following: “The
Company shall pay Executive a base salary of $1,600,000 for the fiscal year
ending June 30, 2013.”

4. Section 3(b) of the Employment Agreement is hereby amended to change the
phrase “up to 200% of his Base Salary” to “up to 225% of his Base Salary”.

5. Section 3(e) of the Employment Agreement is hereby deleted in its entirety
and replaced with the following:

“(e) Long-Term Incentive Compensation. For each fiscal year during the
Employment Period, Executive shall be eligible to receive long-term incentive
compensation (“LTI”) in cash, performance-based restricted stock,
performance-based restricted stock units, restricted stock, restricted stock
units, stock options or any combination thereof, as determined by the
Compensation Committee in its sole discretion. With respect to the total LTI
awarded in any such fiscal year during the Employment Period, Executive’s LTI
target award shall equal 250% of his Base Salary upon the achievement of target
performance levels, with a maximum award equal to 333% of his Base Salary, based
upon the level of achievement of certain Company and/or individual performance
objectives and based on vesting conditions, in each case, as determined by the
Compensation Committee in its sole discretion.”



--------------------------------------------------------------------------------

6. Section 4(b) of the Employment Agreement is added to insert a new subsection
(4) at the end thereof to read as follows:

“(4) long term disability coverage for the benefit of Mr. Simon and long term
care coverage for the benefit of Mr. Simon and his spouse with annual premiums
of not more than $60,000, in the aggregate.”

7. Section 5(d) of the Employment Agreement is hereby amended by adding a new
subsection (iv) at the end of the definition of “Additional Benefits” to read as
follows:

“(iv) Executive (and to the extent applicable, his dependents) will be entitled
to continue to receive the perquisites set forth in Sections 4(b)(3) and (4),
until the third anniversary of Executive’s termination of employment.”

8. Section 6(a) of the Employment Agreement is hereby deleted in its entirety
and replaced with the following:

“(a) Noncompetition.

(i) The Executive acknowledges that (a) the Company is engaged in a continuous
program of research, development, marketing, sales and production regarding
natural and organic products throughout the United States and internationally
(the foregoing, together with any other businesses in which the Company engages
from the date hereof to the date of the termination of the Executive’s
employment with the Company and its subsidiaries is referred to herein as the
“Company Business”); (b) the Company Business is national and international in
scope; and (c) the agreements and covenants contained in this Agreement are
necessary and essential to protect the business, goodwill, and customer
relationships that the Company and its subsidiaries have expended significant
resources to develop.

(ii) In accordance with the foregoing and this Agreement, the Executive hereby
agrees that, during the term of the Executive’s employment with the Company and
for a period of three year(s) after the termination of Executive’s employment
with the Company due to a Termination Without Cause, Termination for Good Reason
or Non-Renewal (it being understood and agreed that the provisions of this
Section 6 shall not apply in the event Executive’s employment terminates for any
reason without payment of the Additional Benefits), (the “Restricted Period”),
the Executive will not, directly or indirectly, individually or on behalf of any
person or entity other than the Company or any of its subsidiaries:

(a) Provide Competing Services (as defined below) to any company or business
(other than the Company or any subsidiary) engaged in the manufacture, or
marketing of any of the Relevant Products (as defined below) to retailers in the
Relevant Market Area (as defined below); or

 

2



--------------------------------------------------------------------------------

(b) Approach, consult, solicit or accept business from, or contact or otherwise
communicate, directly or indirectly, in any way with any Customer (as defined
below) in an attempt to (1) divert business from, or interfere with any business
relationship of the Company or any of its subsidiaries, or (2) convince any
Customer to change or alter any of such Customer’s existing contractual terms
and conditions with the Company or any subsidiary.

(iii) For purposes of this Agreement, the following terms shall have the
meanings indicated:

(a) To provide “Competing Services” means to provide, manage, supervise, or
consult about (whether as an employee, owner, partner, stockholder (except to
the extent provided in Section 6(a)(iv) below), joint venturer, lender (except
to the extent provided in Section 6(a)(iv) below), director, manager, officer,
employee, consultant, independent contractor, representative or agent, or
otherwise) any services that (1) are similar in purpose or function to services
the Executive provided to the Company or any subsidiary in the two year period
preceding the termination of the Executive’s employment, (2) might involve the
use of confidential information concerning the Company or its subsidiaries, or
(3) involve business opportunities related to Relevant Products.

(b) “Customer” means any and all persons or entities who purchased any Relevant
Product directly from the Company or any majority owned subsidiary during the
term of the Executive’s employment with the Company or any majority owned
subsidiary of the Company with whom Executive had contact during Executive’s
employment or about whom Executive obtained confidential information.

(c) “Relevant Products” means any natural or organic branded product that was
developed or sold by the Company or any subsidiary within the course of the last
two (2) years of the Executive’s employment with the Company or any subsidiary.

(d) “Relevant Market Area” means the counties (or county equivalents) of any
country where the Company does business that the Participant assists in
providing services to and/or receives confidential information about in the two
(2) year period preceding the termination of the Participant’s employment so
long as the Company continues to do business in that geographic market area
during the Restricted Period.

(iv) Notwithstanding the foregoing, (a) the restrictions of subsection
6(a)(ii)(a) and 6(a)(ii)(b) above shall not prohibit the Executive’s employment
with a non-competing, independently operated subsidiary, division, or unit of a
diversified company (even if other separately operated portions of the
diversified company are involved in Relevant Products) if in advance of the
Executive’s providing any services, the Executive and the diversified company
that is going to employ or retain the Executive both provide the Company with
written assurances that are satisfactory to the Company establishing that
(1) the entity, subsidiary, division or unit of the diversified business that
the Executive is going to be employed in or retained by is not involved in
Relevant Products or preparing to become involved in Relevant Products, and
(2) the Executive’s position will not involve Competing Services of any kind,
and (b) the Executive is not prohibited from owning either of record or
beneficially, up to five percent (5%) of the shares, other equity or debt of any
publicly traded company.”

 

3



--------------------------------------------------------------------------------

9. Section 6 of the Employment Agreement is added to insert a new subsection
(e) at the end thereof to read as follows:

“(e) Acknowledgements with Respect to Foregoing Covenants.

(i) The Executive acknowledges that the Executive has given careful
consideration to the restraints imposed by this Agreement, and the Executive
fully agrees that they are necessary for the reasonable and proper protection of
the business of the Company and its subsidiaries. The restrictions set forth
herein shall be construed as a series of separate and severable covenants. The
Executive agrees that each and every restraint imposed by this Agreement is
reasonable with respect to subject matter, time period, and geographical area.
Except as expressly set forth herein, the restraints imposed by this Agreement
shall continue during their full time periods and throughout the geographical
area set forth in this Agreement.

(ii) If any of the covenants in this Section 6 are deemed unenforceable as
written, the Executive and the Company expressly authorize the court to revise,
delete or add to the restrictions contained in this Section 6 to the extent
necessary to enforce the intent of the parties and to provide the goodwill,
confidential information, and other business interests of the Company and its
subsidiaries with effective protection to the maximum extent permitted by law.

(iii) The parties expressly acknowledge and agree that the right and opportunity
to receive the benefits of this Agreement in exchange for compliance with the
restrictions set forth herein is full and sufficient consideration for the
obligations imposed by this Agreement.”

Except as provided herein, all other terms and conditions of the Agreement shall
remain in full force and effect. Executive hereby agrees and acknowledges that
the terms of this Amendment shall not create or provide any grounds for payment
of any benefits under Section 5(b) of the Employment Agreement or otherwise
trigger any rights of Executive under the Employment Agreement.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed as
of June 30, 2012.

 

    EXECUTIVE Date: June 30, 2012    

/s/ Irwin D. Simon

    Irwin D. Simon     THE HAIN CELESTIAL GROUP, INC. Date: June 30, 2012    
By:  

/s/ Denise M. Faltischek

    Name:   Denise M. Faltischek     Title:   Senior Vice President &      
General Counsel

 

5